EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE


Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 8, the prior art of record fails to show a child safety seat including an engaging member positioned within the cut-out portion of the base member, the engaging member including a second inclined surface configured to interface with the first inclined surface of the cut-out portion, wherein a movement of the engaging member in a first direction relative to the base member causes the base member to pivot away from the pivoting component, in combination with other specifically claimed features.
Regarding claim 15, the prior art of record fails to show a child safety seat including an engagement member pivotably connected to the base member and to the pivoting component, wherein the engagement member is configured to engage with the safety belt of the vehicle such that a force applied to the engaging member by the safety belt causes the base member to pivot away from the pivoting component, in combination with other specifically claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861. The examiner can normally be reached M-F 5:30am-1:30pm.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mn					                  /MILTON NELSON JR/November 3, 2021                                            Primary Examiner, Art Unit 3636